

EXHIBIT 10.1

HARSCO CORPORATION


RESTRICTED STOCK UNITS AGREEMENT


This Agreement (the “Agreement”) is made on this ____ day of _______, 20__ (the
“Date of Grant”) by and between Harsco Corporation, a Delaware corporation (the
“Company”) and «Name», (the “Grantee”).



1.  
Grant of Restricted Stock Units. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Company’s 1995 Executive
Incentive Compensation Plan (as Amended and Restated) (the “Plan”), the Company
hereby grants to the Grantee as of the Date of Grant «Number_of_RSUs» Restricted
Stock Units (the “Restricted Stock Units”), which shall become vested in
accordance with Section 3 hereof. Each Restricted Stock Unit shall represent one
hypothetical share of Common Stock, $1.25 par value of the Company (the “Common
Stock”) and shall at all times be equal in value to one share of Common Stock.
The Restricted Stock Units will be credited to the Grantee in an account
established for the Grantee until payment in accordance with Section 4 hereof.

 

2.  
Restrictions on Transfer of Restricted Stock Units. Neither the Restricted Stock
Units granted hereby nor any interest therein or in the Common Stock related
thereto shall be transferable prior to payment other than by will or pursuant to
the laws of descent and distribution (or to a designated Beneficiary in the
event of the Grantee’s death).

 

3.  
Vesting of Restricted Stock Units.

 

(a)  
The Restricted Stock Units shall vest as to one-third of such Restricted Stock
Units on the first anniversary of the Date of Grant and as to an additional
one-third on each succeeding anniversary date (each such date a “Vesting Date”),
so as to be 100% vested on the third anniversary thereto, conditioned upon the
Grantee’s continued employment with the Company or a subsidiary as of each
Vesting Date. Any Restricted Stock Units not vested will be forfeited, except as
provided in Section 3(b) below, if the Grantee ceases to be continuously
employed by the Company or a subsidiary prior to each Vesting Date. For purposes
of this Agreement, “continuously employed” shall mean the absence of any
interruption or termination of employment with the Company or with a subsidiary
of the Company. Continuous employment shall not be considered interrupted or
terminated in the case of sick leave, military leave or any other leave of
absence approved by the Company or in the case of transfers between locations of
the Company and its subsidiaries.

 

(b)  
Notwithstanding the provisions of Section 3(a), all of the Restricted Stock
Units shall immediately vest and become non-forfeitable upon the

 
 
 

--------------------------------------------------------------------------------

 

 
occurrence of any of the following events (each, a “Vesting Event”): (i) the
Grantee’s death or becoming Disabled, (ii) a Change in Control, or (iii) the
Grantee’s retirement after age 62.

 

(c)  
For purposes of this Section 3, the Grantee shall be considered “Disabled” if
the Grantee is: (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.

 

4.  
Issuance of the Common Stock.

 

(a)  
The Company will issue to the Grantee the Common Stock underlying the vested
Restricted Stock Units on the applicable Vesting Date or, if earlier, upon the
occurrence of a Vesting Event.

 

(b)  
Except to the extent provided by Section 409A of the Code and permitted by the
Company, no Stock may be issued to the Grantee at a time earlier than otherwise
expressly provided in this Agreement.

 

(c)  
The Company’s obligations to the Grantee with respect to the Restricted Stock
Units will be satisfied in full upon the issuance of shares of Common Stock
corresponding to such Restricted Stock Units.

 

5.  
Dividend, Voting and Other Rights.

 

(a)  
The Grantee shall have no rights of ownership in the Restricted Stock Units and
shall have no right to dividends and no right to vote Restricted Stock Units
until the date on which the Restricted Stock Units are transferred to the
Grantee pursuant to Section 4 above and a stock certificate (or certificates)
representing such shares of Common Stock is issued to the Grantee.

 

(b)  
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Common Stock
in the future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

 

6.  
Adjustments. The number of shares of Common Stock issuable pursuant to the
Restricted Stock Units is subject to adjustment as provided in Section 4(c) of
the Plan.

 
 
 

--------------------------------------------------------------------------------

 

7.  
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any shares of Common Stock pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.

 

8.  
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Grantee). In
particular, to the extent that the Vesting Event (and the right to receive
payment of the shares of Common Stock underlying the Restricted Stock Units)
occurs pursuant to Section 3(b)(iii) or pursuant to an event that would subject
the Grantee to penalties under Section 409A(a)(1) of the Code, then
notwithstanding anything to the contrary in Section 4 above, payment will be
made to the Grantee on the earlier of (a) the Grantee’s “separation from
service” with the Company (determined in accordance with Section 409A);
provided, however, that if the Grantee is a “specified employee” (within the
meaning of Section 409A), the date of payment shall be made on the date which is
six (6) months after the date of the Grantee’s separation from service with the
Company or (b) the Grantee’s death.

 

9.  
Interpretation. Any reference in this Agreement to Section 409A of the Code will
also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Except as expressly provided in this
Agreement, capitalized terms used herein will have the meaning ascribed to such
terms in the Plan.

 

10.  
No Employment Rights. This award will not confer upon the Grantee any right with
respect to continuance of employment by the Company, nor will it interfere in
any way with any right of the Company to terminate the Grantee’s employment at
any time.

 

11.  
Taxes. The Grantee will pay to the Company, on demand, any taxes the Company
reasonably determines it is required to withhold under applicable tax laws with
respect to the Restricted Stock Units or the issuance of Common Stock pursuant
to this award. The tax withholding obligation shall be satisfied by the Company
withholding shares of Common Stock otherwise issuable pursuant to this award in
order to satisfy the minimum tax withholding amount permissible under the method
that results in the least amount withheld.

 
 
 

--------------------------------------------------------------------------------

 

12.  
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

 

13.  
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

 

14.  
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. The Board acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Restricted Stock Units.

 
This Agreement is executed by the Company on the day and year first set forth
above.
 

       
HARSCO CORPORATION
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 
The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Stock Units granted hereunder on
the terms and conditions set forth herein and in the Company’s 1995 Executive
Incentive Compensation Plan (as Amended and Restated).







Date: ________________, 20__    _______________________________
«Name» 

 



